Case 5:16-cv-00523-JKP-RBF Document 71-12 Filed 06/04/20 Page 1 of 3




                    Exhibit L
              Case 5:16-cv-00523-JKP-RBF Document 71-12 Filed 06/04/20 Page 2 of 3




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Tuesday, August 11, 2015 1:34 PM
To:                                Ronald Shaw
Cc:                                Jeff Barnett; dglickler@co.hays.tx.us; kimberly.mcmahon@co.guadalupe.tx.us;
                                   3rdjudreg@co.guadalupe.tx.us; rupdegrove@co.hays.tx.us; glennareedcpa@satx.rr.com;
                                   jximenes@jxminc.com; ehudson1000@hotmail.com; Elvira Ximenes; John Stewart;
                                   bill.henry@co.hays.tx.us; Wes Mau; fred.weber@co.hays.tx.us
Subject:                           Re: Cause No. 14-0132-P; In re Estate of Ricardo P. Hernandez


Judge Glicker,
It's Daniel Montes, I plan to file a mot to recuse and disqualify you in this case. Why? Because you were arrested in
April 2015 in Kyle for DWI and have already messed up this probate case by sending it back to Updegrove. You say, you
can't do that Daniel. Yes, I can. As a citizen of the State of Texas and past resident of Hays County, I officially demand
that you RESIGN. The case is being remanded and you cannot be the judge in my uncle's probate case. I will serve you
copies shortly. Stay off the bottle, bc its bad for your liver and your professional career as a judge. Also, Hays County is
serious against DWI offenders. Have a good day sir.


Thank you,

/s/Daniel Montes
Relator, Plaintiff, Interveanor and as
Agent for Juana Perez Hernandez
469-765-5427 cell
plantoperationsdirector@gmail.com

Ps. Yo, Shaw, why dont you respond for Updegrove. Jajjaja. You're incompetent.

Cc: Copies to all judges, interested parties, and every news outlet in the State.



On Aug 11, 2015 1:10 PM, "The Shaw Corporation" <shawcorporation@aol.com> wrote:
 Dear Judge Glickler:

 A few minutes ago Your Honor replied to an e-mail from my associate, Amy Snyder. requesting assistance in obtaining
 a transcript of the very brief hearing on July 20, 2015, before Your Honor, if one was taken.

 The very brief hearing before Your Honor on July 20, 2015, was regarding the Motion to Recuse that Daniel Montes
 ("Montes") had filed against Judge Updegrove, in an attempt to prevent Judge Updegrove from hearing the Executrix'
 Motion to Declare Transfer Void and Quiet Title (the "Executrix' Motion"). Mr. Jeffrey Barnett, representing Elizabeth
 Hudson, and myself, representing the Executrix, entered an appearance. It is the recollection of both Mr. Barnett and
 myself that, upon learning that Montes had failed to appear, Your Honor denied his Motion to Recuse and directed us to
 return to Judge Updegrove's Court for the hearing on the Executrix' Motion. Attached is Mr. Barnett's affidavit regarding
 his recollection of the events. Initially, both he and I thought we were appearing before Judge Steel when, in fact, we
 appeared before Your Honor. I have asked Mr. Barnett to correct his affidavit in that regard.

 Montes filed a Petition for Writ of Mandamus of the Order that Judge Updegrove entered following the July 20, 2015,
 hearing on the Executrix' Motion. Last Friday I filed the Executrix' Response to Montes' Petition for Writ of Mandamus.


                                                             272
              Case 5:16-cv-00523-JKP-RBF Document 71-12 Filed 06/04/20 Page 3 of 3
Yesterday, Montes filed the attached Amended Petition for Writ of Mandamus ("Amended Petition for Writ") in which he
alleges that Judge Updegrove recused himself. Further, he sent the attached e-mail, addressed to Judge Updegrove. In
addition to sending this e-mail to Judge Updegrove, Montes sent it to Kimberly McMahon, Glenn A. Reed, the Presiding
Judge of the Third Administrative Judicial Region, Elizabeth Hudson, John Ximenes, John Stewart, Wesley Mau, the
Executrix, and me. As I am certain you already know, Mrs. McMahon is Judge Steel's clerk and Mr. Mau is the Hays
County District Attorney. Elizabeth Hudson is Montes' mother. Elvira Ximenes is the Executrix and a defendant in 2 of the
5 cases that Montes has filed in the Hays County Justice Court, Precinct 1, Place1. John Ximenes is the Executrix' son
and also a defendant in another of the 5 Justice Court Cases. Mr. Stewart is an attorney representing 2 other
defendants that Montes has sued in the Hays County Justice Court. Mr. Reed is my co-counsel, who filed the referenced
Probate Case.

At the request of the Third Circuit Court of Appeals I am preparing a response to Montes Amended Petition for Writ. The
Response is due by August 14, 2015. As part of that response, I would like to have Your Honor's recollection of the
events to file as part of my Response.

Please note that I have copied this e-mail to both Mr. Barnett an Mr. Montes.

I would like to thank Your Honor in advance or your consideration. If Your Honor has any questions, please call me at
Your Honor's convenience.


Ronald J. Shaw
Attorney at Law



THE SHAW CORPORATION
      Attorneys at Law
1100 N. W. Loop 410, Suite 700
San Antonio, Texas 78213
Tel.:    (210) 227-3737
Fax:     (210) 366-0805
E-Mail: ShawCorporation@aol.com



-----Original Message-----
From: David S. Glickler <dglickler@co.hays.tx.us>
To: The Shaw Corporation <shawcorporation@aol.com>; dglickler <dglickler@co.hays.tx.us>
Cc: Gina K. May <gina.may@co.hays.tx.us>
Sent: Tue, Aug 11, 2015 11:27 am
Subject: RE: No. 03-15-00472-CV & Cause No. 14-0132-P; In re Estate of Ricardo P. Hernandez

Ms. Snyder:

FYI, it is Glickler, with a 2nd L. Common mistake, I am not bothered, just letting you know.

It is my understanding that someone spoke to my assigned court reporter, Gina May, and it was actually Deanna Vargas
and her information has been relayed.
I am cc’ing her here just in case.

Judge Glickler




                                                           273
